Citation Nr: 1609625	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a memory disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 through November 1994, and from October 2004 through December 2005, to include service in Iraq from December 2004 through November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was most recently before the Board in October 2013, when a service connection claim for a lipoma was granted; an increased rating claim for service-connected bilateral hearing loss was denied at that time.  Service connection claims for a heart condition, memory loss, and an acquired psychiatric disability were remanded for further development.

With respect to his service connection claim for an acquired psychiatric disability, while the claims were on Remand, in July 2014, the Appeals Management Center (AMC) granted service connection for a depressive disorder, claimed as an acquired psychiatric disability.  Because he has not perfected appeals regarding the ratings or effective dates assigned, no claim regarding any acquired psychiatric disability is in appellate status at this time.  

With respect to his service connection claims for a heart disability and for a memory loss disability, additional development was completed and a July 2014 supplemental statement of the case was issued; the case is once again before the Board.

The Board notes that additional evidence has been associated with the claims file following the issuance of the July 2014 Supplemental Statement of the Case.  The Veteran waived AOJ consideration of such evidence in a July 2014 statement.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such evidence.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board apologies for the delays in the full adjudication of this case. 


FINDINGS OF FACT

1.  There is no current memory disability that is not already rated as part of the service-connected acquired psychiatric disability.

2.  A preponderance of the evidence is against a current heart disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a memory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2015).
 
2.  The basic criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
	






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Memory Disability

The Veteran has filed a separate claim for a memory disability.  The Board notes that in a July 2014 rating decision the Veteran was granted service connection for a depressive disorder, claimed as an acquired psychiatric disability.

In an August 2015 VA mental disorder examination it was noted that the Veteran had a persistent depressive disorder and unspecified anxiety disorder.  

The VA examiner noted that a symptom of his diagnoses included a mild memory loss.  

It was noted that the Veteran complained of sometimes ending up in places without remembering how he got there or getting lost in his thoughts.  The Veteran reported at his examination that at work he has to write things down and records himself so that he can remember important information.

In a March 2014 VA PTSD examination it was noted that the Veteran had an unspecified anxiety disorder and persistent depressive disorder.  The VA examiner specifically noted that the Veteran did not have posttraumatic stress disorder (PTSD).  Symptoms of his acquired psychiatric disability included a mild memory loss, such as forgetting names, directions or recent events.  Testing revealed a mild cognitive impairment.  

A March 2014 VA residuals of traumatic brain injury (TBI) examination noted that the Veteran did not have a diagnosis of a TBI.

At a May 2012 VA PTSD examination the Veteran was diagnosed with an anxiety disorder.  Symptoms attributed to his acquired psychiatric disability included a mild memory loss, such as forgetting names, directions or recent events.

Significantly, the VA examinations and post-service treatment records do not identify a separate or distinguishable memory disability, other than that attributed to his now service-connected acquired psychiatric disability. 

In the July 2014 rating decision that granted service connection for a depressive disorder, claimed as an acquired psychiatric disorder, and assigned a 30 percent disability rating, the RO noted that this rating was based on chronic sleep impairment, anxiety, depressed mood, and a mild memory loss. 

In this context, the Board finds that the evidence shows that a current memory loss has been rated as part of the service-connected acquired psychiatric disability; therefore, granting service connection with a separate rating for the same memory loss would constitute pyramiding in violation of 38 C.F.R. § 4.14 (rating of the same disability under different diagnostic codes is prohibited).  See Esteban, 6 Vet. App. at 261-62 (separate ratings are permissible only when 'none' of the symptomatology is duplicative or overlapping).  In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. at 58 (1994) ('Compensation for service-connected injury is limited to those claims which show a present disability').  The Court has held that 'Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.' Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

As there is no memory disability that can be distinguished from the service-connected acquired psychiatric disability (recognized as including memory loss), the criteria for service connection for a memory disability are not met.  38 C.F.R. § 3.303(a).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Additionally, the Board points out that a separate compensable rating for a memory disability, even if attributed to a distinguishable disability, would violate the rule against pyramiding under 38 C.F.R. § 4.14 because it would be rating the same memory issues twice.  As discussed above, the service-connected depressive disorder has been rated as 30 percent disabling based on symptoms that include a memory disability.

Heart Disability

Service treatment records reflect that in January 1991 the Veteran sought dental treatment and it was noted that he had a history of a heart murmur.  A July 1992 treatment record noted that the Veteran had a past medical history of a heart murmur.  However, in the consultation report it was noted that the Veteran had already been evaluated for this in February 1991 and he had had a normal examination with echo.  It was noted that there was no evidence of abnormality.

Although the Board recognizes that the Veteran was treated for heart related issues in service, a detailed review of the post-service evidence fails to reveal a diagnosed heart disability, providing highly probative evidence against this claim. 

The Board notes that the Veteran sought treatment in May 2006, a few months following separation from service, for chest pressure.  The Veteran was admitted to the hospital where a myocardial infarction was ruled out.  

A heart disability was not diagnosed.

To confirm this fact, the Veteran underwent a March 2014 VA examination.  The VA examiner specifically noted that the Veteran did not have, nor had he ever been diagnosed, with a heart condition. 

While the Board has considered the Veteran's complaints of chest pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability', not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The March 2014 VA examination provides highly probative evidence against this claim, notwithstanding some of the evidence in service that supports this claim.  In this regard, the post-service examination, as a whole, provides highly probative evidence against this claim.  While the Board understands that Veteran's concerns, he is not medically qualified to diagnose himself with a heart disability. 

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of a current heart disability upon which to predicate a grant of service connection, there can be no valid claim for this benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in October 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, with respect to claims, the Veteran was afforded examinations for his memory (May 2012, March 2014, August 2015), and heart (March 2014).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained adequately address all of the Veteran's contentions and are adequate.  

The VA examiners considered all of the pertinent evidence of record, the statements of the appellant, and provide sufficient rationale for the opinions stated, relying on and citing to the records reviewed.  Significantly, as noted above, there is no current diagnosis related to a heart disability and no separately distinguishable memory disability.  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in October 2013 for further development.  All those actions were accomplished, and there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a memory disability is denied.

Service connection for a heart disability is denied.


REMAND

The Board notes that a June 2015 rating decision denied service connection for sleep apnea.  In an August 2015 statement, the Veteran expressed disagreement with the June 2015 rating decision.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on this issue is necessary. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to service connection for sleep apnea, must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


